NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         DEC 18 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

GUILLERMO CRUZ TRUJILLO,                         No. 18-16030

                Plaintiff-Appellant,             D.C. No. 1:18-cv-00399-LJO-GSA

 v.
                                                 MEMORANDUM*
A. LEYVA, Correctional Counselor;
OSTRANDER, Lieutenant,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                           Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      California state prisoner Guillermo Cruz Trujillo appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee after concluding that Trujillo is not entitled to proceed in forma

pauperis (“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1054 (9th Cir.

2016). We may affirm on any basis supported in the record. Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Trujillo was not entitled to proceed IFP because at the time Trujillo filed the

complaint, Trujillo had filed three actions or appeals that qualified as “strikes”

under 28 U.S.C. § 1915(g). See Trujillo v. Gonzalez-Moran, et al., Case No. 17-

15200 (9th Cir. 2017); Cruz v. Ruiz, et al., No. 1:14-cv-00975-SAB (PC) (E.D.

Cal. January 6, 2016); Trujillo v. Sherman, et al., No. 1:14-cv-01401-BAM (PC)

(E.D. Cal. April 24, 2015). Moreover, Trujillo did not plausibly allege that he was

“under imminent danger of serious physical injury” at the time he lodged the

complaint. See 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1055-

57 (9th Cir. 2007) (discussing the imminent danger exception to § 1915(g)).

      AFFIRMED.




                                           2                                    18-16030